Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered March 31, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of 2 to 4 years concurrent with a term of 1⅓ to 4 years for violation of probation, unanimously affirmed.
Defendant’s sufficiency claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally suf*335fícient evidence. We further find that the verdict and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility and identification (see People v Bleakley, 69 NY2d 490, 495 [1987]). The identifying officer had an ample opportunity to observe defendant, and he provided a detailed and accurate description. Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.